Whitfield, C. J.,
delivered the opinion of the court.
The court judicially knows that Panola is a dry county, and that a license to sell intoxicating liquors in that county could not be issued, and that there could not have been a lawful sale in the county, since no license could lawfully be granted. State v. Bertrand, 72 Miss., 516; 17 South., 235. It is said that ch. 71, p. 82, of the Laws 1896, makes it lawful for wholesale druggists domiciled and doing business in the state of Mississippi to sell alcohol to retail druggists and physicians in any quantity not less than one gallon without license, and that ch. 100, p. 107, Laws 1896, makes lawful the sale of wines made of grapes grown by the seller in any quantity not less than one gallon in counties in which an election has been held on the subject of the sale of liquors, and which resulted against the sale, and making it lawful under any circumstances for the executor or administrator of any deceased person to sell wine made by such deceased person of grapes grown by him and left as a part of his estate, within six months after the passage of the act, etc., whether there has been such an election or not. These statutes cannot help appellant. He is indicted for selling whiskey by the quart in a county which after election has voted against the sale. We do not think the word u unlawful ”was necessary when the sale of any whiskey by the quart in the county was illegal.

Affirmed.